10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
GUADALUPE C. PINEDA, Case N0.: 2119-cv-00464-APG-PAL
Plaintiffs Order Deeming Order to Show Cause

Satisfied
v.

GGP MEADOWS MALL, LLC,

 

Defendant
In light of the response to the order to show cause (ECF NO. 8),
IT IS ORDERED that the order to show cause (ECF N0. 7) is deemed satisfied and l Wi11
not dismiss this case for lack cf subject matter jurisdiction

DATED this 9th day Of April, 2019.

Q"/@,/

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

